                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 1 of 17 Page ID #:1


                                                                                  1 TUCKER ELLIS LLP
                                                                                    David J. Steele, CA Bar No. 209797
                                                                                  2 david.steele@tuckerellis.com
                                                                                    Steven E. Lauridsen, CA Bar No. 246364
                                                                                  3 steven.lauridsen@tuckerellis.com
                                                                                    515 South Flower Street
                                                                                  4 Forty-Second Floor
                                                                                    Los Angeles, CA 90071-2223
                                                                                  5 Telephone: (213) 430-3400
                                                                                    Facsimile: (213) 430-3409
                                                                                  6
                                                                                    TUCKER ELLIS LLP
                                                                                  7 Sandra J. Wunderlich (pro hac vice to be filed)
                                                                                    sandra.wunderlich@tuckerellis.com
                                                                                  8 100 South Fourth Street
                                                                                    Suite 600
                                                                                  9 St. Louis, MO 63102
                                                                                    Telephone: (314) 256-2550
                                                                                 10 Facsimile: (314) 256-2549
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 Attorneys for Plaintiff,
                                                                                    Imperials Car Club
                                                                                 12
                                                                                 13                             UNITED STATES DISTRICT COURT
TUCKER ELLIS LLP




                                                                                 14                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                 15 IMPERIALS CAR CLUB, a California
                                                                                    unincorporated association,                  Case No. 2:18-cv-10243
                                                                                 16
                                                                                                      Plaintiff,
                                                                                 17                                              COMPLAINT FOR TRADEMARK AND
                                                                                           v.
                                                                                 18                                              SERVICE MARK INFRINGEMENT;
                                                                                    CHARLES CHRISTOPHER MONTOYA                  FALSE DESIGNATION OF ORIGIN;
                                                                                 19 a/k/a CHUCK MONTOYA, an individual,          AND UNFAIR COMPETITION
                                                                                    and CLASSIC CARS OF NEW MEXICO
                                                                                 20 a/k/a CLASSIC CAR OF NEW MEXICO
                                                                                    d/b/a MAD HOPPER HYDRAULICS, a               DEMAND FOR TRIAL BY JURY
                                                                                 21 New Mexico company,
                                                                                 22                     Defendants.
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 2 of 17 Page ID #:2


                                                                                  1         Plaintiff Imperials Car Club (“Plaintiff”), by and through its attorneys, Tucker Ellis
                                                                                  2 LLP, files its complaint against Defendants Charles Christopher Montoya a/k/a Chuck
                                                                                  3 Montoya (“Montoya”) and Classic Cars of New Mexico a/k/a Classic Car of New
                                                                                  4 Mexico a/k/a Mad Hopper Hydraulics (“Classic Cars of New Mexico”), (collectively,
                                                                                  5 “Defendants”) for injunctive relief and damages as follows:
                                                                                  6         Plaintiff alleges as follows, upon actual knowledge with respect to itself and its
                                                                                  7 own acts, and on information and belief as to all other matters.
                                                                                  8                                      INTRODUCTION
                                                                                  9         1.    Plaintiff, founded in 1965 in East Los Angeles, is the premier club for
                                                                                 10 lowrider enthusiasts throughout the United States.
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11         2.    Plaintiff is the exclusive owner of the intellectual property rights to the
                                                                                 12 IMPERIALS CAR CLUB trademarks and service marks.
                                                                                 13         3.    Plaintiff allows lowrider enthusiasts across the country to affiliate with
TUCKER ELLIS LLP




                                                                                 14 Plaintiff as members of affiliated chapters by, among other things, paying dues and
                                                                                 15 agreeing to comply with Plaintiff’s standards and rules.
                                                                                 16         4.    In about 1983, Plaintiff licensed its affiliate, the Albuquerque, New Mexico
                                                                                 17 Imperials Car Club chapter (the “Albuquerque Chapter”).
                                                                                 18         5.    Montoya served as the President of the Albuquerque Chapter. As discussed
                                                                                 19 in more detail below, Montoya, in his role as President, engaged in extensive business
                                                                                 20 dealings with Plaintiff here in California.
                                                                                 21         6.    In about 2001, Plaintiff licensed the New Mexico Imperials Car Club
                                                                                 22 chapter (the “New Mexico Chapter”) as the exclusive chapter in New Mexico. The
                                                                                 23 Albuquerque Chapter was absorbed into the New Mexico Chapter; the Albuquerque
                                                                                 24 Chapter members became members of the New Mexico Chapter.
                                                                                 25         7.    In March 2017, following multiple violations of Plaintiff’s rules and
                                                                                 26 regulations by Montoya, and after repeated warnings to Montoya seeking compliance
                                                                                 27 with Plaintiff’s rules, Plaintiff terminated Montoya’s membership in the Imperials Car
                                                                                 28 Club and his affiliation with Plaintiff.

                                                                                                                                  -1-
                                                                                                                      FIRST AMENDED COMPLAINT
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 3 of 17 Page ID #:3


                                                                                  1         8.    After receiving notice in 2017 that his membership had been terminated,
                                                                                  2 Montoya continued to hold himself out to the public and members of the trade as the
                                                                                  3 President of the now non-existent Albuquerque Chapter despite the fact that the
                                                                                  4 Albuquerque Chapter was not licensed by or in any way affiliated with Plaintiff.
                                                                                  5         9.    Trading on the goodwill of Plaintiff’s IMPERIALS CAR CLUB trademarks
                                                                                  6 and service marks, Montoya, through his business, Classic Cars of New Mexico,
                                                                                  7 advertises and sells goods and services, including t-shirts, placards, and other
                                                                                  8 merchandise, bearing the IMPERIALS CAR CLUB trademarks and service marks and
                                                                                  9 exhibits placards bearing these IMPERIALS CAR CLUB marks on or near cars while on
                                                                                 10 display at events.
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11         10.   Plaintiff has demanded on multiple occasions that Defendants cease all use
                                                                                 12 of the IMPERIALS CAR CLUB marks to avoid any confusion as to the false association
                                                                                 13 of his business and himself with Plaintiff, but to date Defendants have failed to do so.
TUCKER ELLIS LLP




                                                                                 14         11.   Accordingly, Plaintiff has been forced to file this action to protect the
                                                                                 15 IMPERIALS CAR CLUB trademark and service and to protect the public.
                                                                                 16                                       THE PARTIES
                                                                                 17         12.   Plaintiff is a California unincorporated association, established and operated
                                                                                 18 pursuant to California Corporations Code §§ 18000-24001.5.
                                                                                 19         13.   On information and belief, Montoya is a resident of New Mexico with his
                                                                                 20 usual mailing address and principal residence in Albuquerque, New Mexico.
                                                                                 21         14.   On information and belief, Defendant Classic Cars of New Mexico is a
                                                                                 22 corporation organized and existing under the laws of New Mexico, with a business
                                                                                 23 address located in Albuquerque, New Mexico.
                                                                                 24         15.   On information and belief, Montoya owns and operates Defendant Classic
                                                                                 25 Cars of New Mexico.
                                                                                 26         16.   On information and belief, Defendants are alter egos of one another.
                                                                                 27                               JURISDICTION AND VENUE
                                                                                 28         17.   This case is a civil action arising under the Trademark Laws of the United

                                                                                                                                 -2-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 4 of 17 Page ID #:4


                                                                                  1 States, 15 U.S.C. §§ 1051, et seq., under the California Business and Professions Code
                                                                                  2 § 17200, et seq., and California Common Law.
                                                                                  3         18.    This Court has subject matter jurisdiction over the claims in this Complaint,
                                                                                  4 which arise under the Trademark Laws of the United States, pursuant to 15 U.S.C. § 1121
                                                                                  5 and 28 U.S.C. § 1338(a), and which involve a federal question, pursuant to
                                                                                  6 28 U.S.C. § 1331.
                                                                                  7         19.    This Court has pendent jurisdiction over the claims arising under California
                                                                                  8 law pursuant to 28 U.S.C. § 1367(a) because the asserted state claims are substantially
                                                                                  9 related to the claims arising under the Trademark Laws of the United States.
                                                                                 10 Furthermore, this Court has pendent jurisdiction because both the state and federal claims
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 are derived from a common nucleus of operative facts and considerations of judicial
                                                                                 12 economy dictate the state and federal issues be consolidated for a single trial.
                                                                                 13         20.    Knowing the esteemed reputation of the Imperials Car Club, Defendant
TUCKER ELLIS LLP




                                                                                 14 Montoya became a member of the Imperials Car Club for the express purpose of
                                                                                 15 increasing his own stature, esteem, and reputation in the community of lowrider
                                                                                 16 enthusiasts.
                                                                                 17         21.    Similarly, Montoya used his status and stature as an Imperials Car Club
                                                                                 18 member and to benefit his business Defendant Classic Cars of New Mexico.
                                                                                 19         22.    In connection with his affiliation with the Imperials Car Club, including but
                                                                                 20 not limited to his tenure as President of the Albuquerque Chapter, Defendant Montoya
                                                                                 21 regularly traveled to Los Angeles County, California to conduct the business of the
                                                                                 22 Albuquerque Chapter, and, later as a member, of the New Mexico, as well as the business
                                                                                 23 of Defendant Classic Cars of New Mexico. While in the Los Angeles County, California
                                                                                 24 area, and while conducting his business and that of Classic Cars of New Mexico,
                                                                                 25 Defendant Montoya has held and continues to hold himself out as being affiliated with
                                                                                 26 the Imperials Car Club, which is located in Los Angeles, in an effort to trade on the
                                                                                 27 goodwill of the Imperials Car Club even though his membership in the organization has
                                                                                 28 been revoked.

                                                                                                                                  -3-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 5 of 17 Page ID #:5


                                                                                  1         23.    This Court has personal jurisdiction over Defendants because: (1) the causes
                                                                                  2 of action asserted in this Complaint arise out of Defendants’ contacts with California and
                                                                                  3 this judicial district; (2) Defendant Montoya chose to affiliate with the Imperials Car
                                                                                  4 Club in Los Angeles as the governing association of all Imperials Car Club chapters; (3)
                                                                                  5 Defendant Montoya has regularly traveled into the forum to conduct the business of the
                                                                                  6 Albuquerque Chapter, of the New Mexico Chapter, and of Defendant Classic Cars of
                                                                                  7 New Mexico, and while here held himself out to be affiliated with Plaintiff Imperials Car
                                                                                  8 Club, even after such affiliation had been terminated; (4) Defendants have undertaken
                                                                                  9 acts of trademark infringement, service mark infringement, false designation of origin,
                                                                                 10 and unfair competition that were purposefully directed at California with knowledge that
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 the brunt of the injury would be felt by Plaintiff in California; (5) Defendants have
                                                                                 12 caused tortious injury to Plaintiff in California and this judicial district; and (6)
                                                                                 13 Defendants’ conduct relating to the claims pled created a substantial connection with
TUCKER ELLIS LLP




                                                                                 14 California and this judicial district.
                                                                                 15         24.    Venue is proper under 28 U.S.C. § 1391 because a substantial part of the
                                                                                 16 events or omissions giving rise to the claims occurred in this judicial district, or a
                                                                                 17 substantial part of property that is the subject of the action is situated in this judicial
                                                                                 18 district.
                                                                                 19                PLAINTIFF’S IMPERIALS CAR CLUB TRADEMARKS
                                                                                 20                                   AND SERVICE MARKS
                                                                                 21         25.    Plaintiff is a highly respected car club established over 50 years ago in East
                                                                                 22 Los Angeles to celebrate lowrider cars. Plaintiff has been promoting the interests of
                                                                                 23 lowrider car enthusiasts and sponsoring events featuring these cars since at least as early
                                                                                 24 as 1979.
                                                                                 25         26.    Plaintiff promotes the interests of lowrider car enthusiasts through
                                                                                 26 sponsorship of car shows, exhibits at car shows, and promotion of the values and
                                                                                 27 standards associated with its legendary IMPERIALS CAR CLUB brand, among other
                                                                                 28 things.

                                                                                                                                  -4-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 6 of 17 Page ID #:6


                                                                                  1         27.    Lowrider magazine, the premier magazine for lowrider car enthusiasts,
                                                                                  2 describes Plaintiff as “one of the oldest, most famous and most respected car clubs in
                                                                                  3 [lowrider] culture.” See Exhibit 1 attached to the Complaint.
                                                                                  4         28.    Plaintiff owns the exclusive trademark and service mark rights to the
                                                                                  5 distinctive IMPERIALS CAR CLUB trademarks and service marks, having used the
                                                                                  6 mark in connection with its club, along with related goods—such as T-shirts, caps, and
                                                                                  7 wearable pins—and services since at least 1965 with use in interstate commerce at least
                                                                                  8 as early as 1979. Plaintiff’s use of these marks include both the IMPERIALS CAR
                                                                                  9 CLUB wordmark, the IMPERIALS (and design) mark, and the IMPERIALS LOS
                                                                                 10 ANGELES (and design) mark (collectively, the “IMPERIALS CAR CLUB Marks”). The
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 IMPERIALS (and design) and the IMPERIALS LOS ANGELES (and design) marks
                                                                                 12 each appear below:
                                                                                 13
TUCKER ELLIS LLP




                                                                                 14
                                                                                 15
                                                                                 16
                                                                                 17
                                                                                 18
                                                                                 19
                                                                                            29.    Since Plaintiff began using the IMPERIALS CAR CLUB Marks, Plaintiff’s
                                                                                 20
                                                                                      use of the IMPERIALS CAR CLUB Marks has been extensive, continuous, and
                                                                                 21
                                                                                      substantially exclusive.
                                                                                 22
                                                                                            30.    Plaintiff has made, and continues to make, a substantial investment of time,
                                                                                 23
                                                                                      effort and expense in the production and promotion of the IMPERIALS CAR CLUB
                                                                                 24
                                                                                      Marks.
                                                                                 25
                                                                                            31.    Plaintiff extensively promotes itself through a variety of media, including
                                                                                 26
                                                                                      via the Internet on numerous social media sites including Facebook and Twitter. Screen
                                                                                 27
                                                                                 28

                                                                                                                                 -5-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 7 of 17 Page ID #:7


                                                                                  1 captures of Plaintiff’s Facebook and Twitter accounts are attached to this Complaint as
                                                                                  2 Exhibit 2.
                                                                                  3         32.   As can be seen from Exhibit 2, Plaintiff’s Facebook page has over 10,000
                                                                                  4 likes; and its Twitter account is followed by over 470 Twitter users.
                                                                                  5         33.   The IMPERIALS CAR CLUB Marks are unique and distinctive and, as
                                                                                  6 such, designates a single source of origin.
                                                                                  7         34.   As a result of Plaintiff’s efforts and use, the IMPERIALS CAR CLUB
                                                                                  8 Marks have come to be recognized by the public and members of the trade as being
                                                                                  9 associated exclusively with Plaintiff.
                                                                                 10         35.   Plaintiff expends substantial effort and expense to protect the IMPERIALS
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 CAR CLUB Marks’ distinctiveness in the marketplace. Plaintiff polices unauthorized use
                                                                                 12 of the IMPERIALS CAR CLUB Marks by sending cease and desist letters upon learning
                                                                                 13 of unauthorized use of the IMPERIALS CAR CLUB Marks.
TUCKER ELLIS LLP




                                                                                 14         36.   Based on Plaintiff’s use, including the use described herein, Plaintiff owns
                                                                                 15 extensive common law trademark rights in the IMPERIALS CAR CLUB Marks.
                                                                                 16         37.   In addition to its extensive common law rights, Plaintiff owns a United
                                                                                 17 States registration for the IMPERIALS CAR CLUB Marks. Specifically, Plaintiff owns
                                                                                 18 United States Registration No. 4,212,868 for IMPERIALS CAR CLUB. This registration
                                                                                 19 is incontestable under 15 U.S.C. § 1065. Plaintiff also owns United States Registration
                                                                                 20 No. 4,297,935 for IMPERIALS LOS ANGELES (and design). The registration
                                                                                 21 certificates are attached to this Complaint as Exhibit 3.
                                                                                 22         38.   Plaintiff has grown to national prominence at least in part by allowing car
                                                                                 23 enthusiasts across the country to become members of local Imperials Car Club chapters,
                                                                                 24 authorized by Plaintiff and governed by Plaintiff’s rules and regulations.
                                                                                 25         39.   An authorized chapter in good standing with Plaintiff is authorized to use the
                                                                                 26 IMPERIALS CAR CLUB Marks to promote and sponsor events, and members in good
                                                                                 27 standing are allowed to display cars meeting the standards established by Plaintiff with a
                                                                                 28 sanctioned placard from Plaintiff bearing the IMPERIALS CAR CLUB Marks.

                                                                                                                                  -6-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 8 of 17 Page ID #:8


                                                                                  1          40.   Having been widely promoted to the public, and having exclusively
                                                                                  2 identified Plaintiff and its goods and services, the IMPERIALS CAR CLUB Marks
                                                                                  3 symbolize the tremendous goodwill associated with Plaintiff and Plaintiff’s duly
                                                                                  4 authorized affiliated clubs.
                                                                                  5          41.   The IMPERIALS CAR CLUB Marks are property rights of incalculable
                                                                                  6 value.
                                                                                  7          42.   The IMPERIALS CAR CLUB Marks have for many years enjoyed
                                                                                  8 unquestionable fame as a result of the favorable general public acceptance and
                                                                                  9 recognition.
                                                                                 10                        DEFENDANTS’ INFRINGING ACTIVITIES
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11          43.   Montoya operates Defendant Classic Cars of New Mexico, an automobile
                                                                                 12 restoration and repair shop in Albuquerque, New Mexico.
                                                                                 13          44.   Montoya was previous a member of the Imperials Car Club.
TUCKER ELLIS LLP




                                                                                 14          45.   Montoya previously served as the President of the Albuquerque Chapter of
                                                                                 15 the Imperials Car Club.
                                                                                 16          46.   In Montoya’s capacity as a member of the Imperials Car Club, and as the
                                                                                 17 President of the Albuquerque Chapter, Montoya extensively conducted club business
                                                                                 18 with Plaintiff in California and within this judicial district.
                                                                                 19          47.   After repeated requests for compliance with the Imperials Car Club rules and
                                                                                 20 regulations, which were not satisfied, Plaintiff terminated Montoya’s membership.
                                                                                 21          48.   Plaintiff communicated the notice of termination of membership to
                                                                                 22 Montoya, and advised Montoya that all property belonging to Plaintiff must be returned
                                                                                 23 and that he was no longer authorized to use the intellectual property of Plaintiff from that
                                                                                 24 point forward.
                                                                                 25          49.   After receiving notice that his membership had been terminated, Montoya
                                                                                 26 continued to hold himself out to the public and members of the trade as a member of the
                                                                                 27 Imperials Car Club.
                                                                                 28

                                                                                                                                   -7-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 9 of 17 Page ID #:9


                                                                                  1         50.   Montoya traveled to California, both previously to conduct business in his
                                                                                  2 role as President of the Albuquerque Chapter and later in his role as a general member of
                                                                                  3 the New Mexico Chapter, by attending meetings in this district. Montoya also attended
                                                                                  4 car shows and events for car enthusiasts in this district, all the while holding himself out
                                                                                  5 to the public as a member of the Imperials Car Club, even though his membership had
                                                                                  6 been terminated.
                                                                                  7         51.   In spite of the termination of his membership in the Imperials Car Club,
                                                                                  8 Montoya has continued to hold himself out as the President of the now non-existent
                                                                                  9 Albuquerque Chapter of the Imperials Car Club.
                                                                                 10         52.   Montoya has used and continues to use his alleged affiliation with Plaintiff
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 to draw business to his company, Classic Cars of New Mexico, and he sells through
                                                                                 12 Classic Cars of New Mexico unauthorized goods and services in connection with
                                                                                 13 Plaintiff’s IMPERIALS CAR CLUB Marks.
TUCKER ELLIS LLP




                                                                                 14         53.   In November 2017, after learning that Montoya had not stopped holding
                                                                                 15 himself out as a member of the Imperials Car Club or holding the Albuquerque Chapter
                                                                                 16 out as being licensed by and affiliated with Plaintiff, Plaintiff’s counsel sent Montoya a
                                                                                 17 formal cease and desist letter demanding that Montoya cease this unlawful conduct.
                                                                                 18         54.   In early 2018, officers and members of Plaintiff met with and spoke with
                                                                                 19 Montoya in an attempt to resolve the dispute with Montoya and to get Montoya to cease
                                                                                 20 this unlawful conduct.
                                                                                 21         55.   Even after receiving the November 2017 cease and desist letter, and after
                                                                                 22 Plaintiff’s attempts to amicably resolve the matter, Montoya continues to hold himself
                                                                                 23 out as a member of the Imperials Car Club, and continues to hold the Albuquerque
                                                                                 24 Chapter out as being licensed by and affiliated with Plaintiff.
                                                                                 25         56.   Montoya also continues to use his alleged affiliation with Plaintiff and the
                                                                                 26 IMPERIALS CAR CLUB trademark and service mark when exhibiting cars at events or
                                                                                 27 sponsoring events for car enthusiasts, thereby implying to others that the exhibited
                                                                                 28

                                                                                                                                 -8-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 10 of 17 Page ID #:10


                                                                                  1 vehicles meet the standards established by Plaintiff and that Montoya is affiliated with or
                                                                                  2 endorsed by Plaintiff.
                                                                                  3         57.        Even though Montoya is no longer a member of the Imperials Car Club and
                                                                                  4 even after receiving a cease and desist letter, Defendants continue to sell merchandise
                                                                                  5 bearing Plaintiff’s IMPERIALS CAR CLUB Marks without authorization. Defendants’
                                                                                  6 merchandise is not authorized or endorsed by Plaintiffs.
                                                                                  7         58.        Moreover, Montoya exhibits placards bearing Plaintiff’s IMPERIALS CAR
                                                                                  8 CLUB Marks on lowrider vehicles without Plaintiff’s approval.
                                                                                  9         59.        A July 28, 2018 recent interview of Montoya wherein he claims to be the
                                                                                 10 President of the Albuquerque Chapter even after termination of his membership with
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 Plaintiff     is     accessible   can   be   found     in   a   YouTube   video   accessible   at
                                                                                 12 https://www.facebook.com/lowridermag/videos/10156570727163874/.
                                                                                 13         60.        Defendants are improperly using the IMPERIALS CAR CLUB Marks for
TUCKER ELLIS LLP




                                                                                 14 their own financial gain by diverting sales of merchandise bearing the IMPERIALS CAR
                                                                                 15 CLUB from Plaintiff to themselves.
                                                                                 16         61.        Defendants are not authorized to use, offer for sale, or sell any goods or
                                                                                 17 services bearing the IMPERIALS CAR CLUB Marks, or hold themselves out as
                                                                                 18 affiliated with Plaintiff or the Imperials Car Club.
                                                                                 19         62.        Defendants are not licensed to use the IMPERIALS CAR CLUB Marks.
                                                                                 20         63.        Defendants had both actual and constructive notice of Plaintiff’s exclusive
                                                                                 21 rights in Plaintiff’s federally registered IMPERIALS CAR CLUB Marks under
                                                                                 22 15 U.S.C. § 1072.
                                                                                 23         64.        Defendants have continued to advertise and promote their goods and
                                                                                 24 services using the IMPERIALS CAR CLUB Marks, and have continued to claim
                                                                                 25 affiliation with Plaintiff, even after receipt of this cease and desist letter.
                                                                                 26         65.        Defendants’ conduct is particularly likely to confuse the public because
                                                                                 27 Defendant Montoya was previously affiliated with Plaintiff, which naturally leads people
                                                                                 28 to falsely believe that Montoya continues to be affiliated with Plaintiff.

                                                                                                                                     -9-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 11 of 17 Page ID #:11


                                                                                  1                  HARM TO PLAINTIFF AND THE GENERAL PUBLIC
                                                                                  2           66.   Defendants’ unauthorized use of the IMPERIALS CAR CLUB Marks, or
                                                                                  3 any similar designation thereto, creates a likelihood of confusion as to the source,
                                                                                  4 sponsorship, affiliation, or endorsement of Defendants’ products and services, and is
                                                                                  5 likely to falsely suggest a sponsorship, connection, license, or association with Plaintiff.
                                                                                  6           67.   Defendants’ activities have irreparably harmed and, if not enjoined, will
                                                                                  7 continue to irreparably harm Plaintiff and the IMPERIALS CAR CLUB Marks.
                                                                                  8           68.   Plaintiff is entitled to enforce its rules and regulations, including its rules and
                                                                                  9 regulations adopted to establish standards for its club members, and Defendants’
                                                                                 10 unauthorized use of the IMPERIALS CAR CLUB Marks prevents Plaintiff from
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 enforcing these standards and devalues the club membership for all of its members as a
                                                                                 12 result.
                                                                                 13           69.   Moreover, Defendants’ use of the IMPERIALS CAR CLUB Marks and
TUCKER ELLIS LLP




                                                                                 14 placards on vehicles that do not meet Plaintiff’s rules and regulations damages the
                                                                                 15 reputation of Plaintiff and prevents Plaintiff from upholding the high standards to which
                                                                                 16 it has been committed for the past 50 years.
                                                                                 17           70.   Furthermore, Defendants’ sales of merchandise bearing the IMPERIALS
                                                                                 18 CAR CLUB Marks, including t-shirts, plaques, and other merchandise, deprives Plaintiff
                                                                                 19 of these sales and the ability to control the quality of the goods and services upon which
                                                                                 20 Plaintiff’s mark is applied.
                                                                                 21           71.   Defendants’ unauthorized use of the IMPERIALS CAR CLUB Marks could
                                                                                 22 expose Plaintiff to a risk of liability for any injuries occurring at events that Defendants
                                                                                 23 falsely represent are sanctioned by, or affiliated with, Plaintiff when they are not.
                                                                                 24           72.   Defendants’ activities have irreparably harmed, and if not enjoined, will
                                                                                 25 continue to irreparably harm the general public which has an inherent interest in being
                                                                                 26 free from confusion, mistake, and deception.
                                                                                 27
                                                                                 28

                                                                                                                                    -10-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 12 of 17 Page ID #:12


                                                                                  1                                 FIRST CAUSE OF ACTION
                                                                                  2                   (Trademark Infringement Under 15 U.S.C. § 1114(1))
                                                                                  3         73.    Plaintiff realleges and incorporates by reference each of the allegations
                                                                                  4 contained in Paragraphs 1 through 72 of this Complaint as though fully set forth here.
                                                                                  5         74.    Defendants’ use in commerce of the IMPERIALS CAR CLUB Marks and
                                                                                  6 variations thereof, is likely to cause confusion or mistake or to deceive.
                                                                                  7         75.    The above-described acts of Defendants constitute trademark infringement
                                                                                  8 in violation of 15 U.S.C. § 1114(1), entitling Plaintiff to relief.
                                                                                  9         76.    Defendants have unfairly profited from the trademark infringement alleged.
                                                                                 10         77.    By reason of Defendants’ acts of trademark infringement, Plaintiff has
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 suffered damage to the goodwill associated with the IMPERIALS CAR CLUB Marks.
                                                                                 12         78.    Defendants’ acts of trademark infringement have irreparably harmed and, if
                                                                                 13 not enjoined, will continue to irreparably harm Plaintiff and its federally registered
TUCKER ELLIS LLP




                                                                                 14 trademark and service mark.
                                                                                 15         79.    Defendants’ acts of trademark infringement have irreparably harmed and, if
                                                                                 16 not enjoined, will continue to irreparably harm the general public, which has an interest
                                                                                 17 in being free from confusion, mistake, and deception.
                                                                                 18         80.    By reason of Defendants’ acts, Plaintiff’s remedy at law is not adequate to
                                                                                 19 compensate it for the injuries inflicted by Defendants. Accordingly, Plaintiff is entitled to
                                                                                 20 preliminary and permanent injunctive relief pursuant to 15 U.S.C. § 1116.
                                                                                 21         81.    By reason of Defendants’ willful acts of trademark infringement, Plaintiff is
                                                                                 22 entitled to damages, and that those damages be trebled under 15 U.S.C. § 1117.
                                                                                 23         82.    This is an exceptional case making Plaintiff eligible for an award of
                                                                                 24 attorneys’ fees under 15 U.S.C. § 1117.
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28

                                                                                                                                  -11-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 13 of 17 Page ID #:13


                                                                                  1                               SECOND CAUSE OF ACTION
                                                                                  2                 (Trademark Infringement and False Designation of Origin
                                                                                  3                                        Under 15 U.S.C. § 1125(a))
                                                                                  4         83.    Plaintiff realleges and incorporates by reference each of the allegations
                                                                                  5 contained in Paragraphs 1 through 82 of this Complaint as though fully set forth here.
                                                                                  6         84.    Defendants’ use in commerce of the IMPERIALS CAR CLUB Marks and
                                                                                  7 variations thereof is likely to cause confusion, or to cause mistake, or to deceive the
                                                                                  8 relevant public that Defendants’ goods or services are authorized, sponsored, or approved
                                                                                  9 by or are affiliated with Plaintiff.
                                                                                 10         85.    The above-described acts of Defendants constitute trademark infringement
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 of the IMPERIALS CAR CLUB Marks and false designation of origin in violation of
                                                                                 12 15 U.S.C. § 1125(a), entitling Plaintiff to relief.
                                                                                 13         86.    Defendants have unfairly profited from the actions alleged.
TUCKER ELLIS LLP




                                                                                 14         87.    By reason of the above-described acts of Defendants, Plaintiff has suffered
                                                                                 15 damage to the goodwill associated with the IMPERIALS CAR CLUB Marks.
                                                                                 16         88.    The above-described acts of Defendants have irreparably harmed and, if not
                                                                                 17 enjoined, will continue to irreparably harm Plaintiff and the IMPERIALS CAR CLUB
                                                                                 18 Marks.
                                                                                 19         89.    The above-described acts of Defendants have irreparably harmed and, if not
                                                                                 20 enjoined, will continue to irreparably harm the general public which has an interest in
                                                                                 21 being free from confusion, mistake, and deception.
                                                                                 22         90.    By reason of Defendants’ acts, Plaintiff’s remedy at law is not adequate to
                                                                                 23 compensate it for the injuries inflicted by Defendants. Accordingly, Plaintiff is entitled to
                                                                                 24 entry of a temporary restraining order against Defendants and preliminary and permanent
                                                                                 25 injunctive relief pursuant to 15 U.S.C. § 1116.
                                                                                 26         91.    Because the above-described acts of Defendants were willful, Plaintiff is
                                                                                 27 entitled to damages, and those damages should be trebled, under 15 U.S.C. § 1117.
                                                                                 28

                                                                                                                                   -12-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 14 of 17 Page ID #:14


                                                                                  1         92.     This is an exceptional case making Plaintiff eligible for an award of
                                                                                  2 attorneys’ fees under 15 U.S.C. § 1117.
                                                                                  3                                THIRD CAUSE OF ACTION
                                                                                  4               (Violation of California Unfair Competition and Trademark Law)
                                                                                  5         93.     Plaintiff realleges and incorporates by reference each of the allegations
                                                                                  6 contained in Paragraphs 1 through 92 of this Complaint as though fully set forth here.
                                                                                  7         94.     Defendants’ willful, knowing, and unauthorized promotion, advertisement,
                                                                                  8 sale, and offering for sale of infringing goods and services causing confusion as to the
                                                                                  9 source of the goods and causing harm to Plaintiff’s goodwill is an unlawful appropriation
                                                                                 10 of Plaintiff’s exclusive rights in the IMPERIALS CAR CLUB Marks and variations
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 thereof.
                                                                                 12         95.     Such acts constitute unfair trade practices and unfair competition under
                                                                                 13 California Business and Professions Code §§ 17200, et seq., and under the common law
TUCKER ELLIS LLP




                                                                                 14 of the State of California.
                                                                                 15         96.     Pursuant to California Business and Professions Code § 17203, Defendants
                                                                                 16 are required to disgorge and restore to Plaintiff all profits and property acquired by means
                                                                                 17 of Defendants’ unfair competition with Plaintiff.
                                                                                 18         97.     Due to Defendants’ conduct, Plaintiff has suffered and will continue to
                                                                                 19 suffer irreparable harm. It would be difficult to ascertain the amount of money damages
                                                                                 20 that would afford Plaintiff adequate relief at law for Defendants’ acts and continuing acts.
                                                                                 21 Plaintiff’s remedy at law is not adequate to compensate it for the injuries already inflicted
                                                                                 22 and further threatened by Defendants. Accordingly, Plaintiff is entitled to preliminary and
                                                                                 23 permanent injunctive relief pursuant to California Business and Professions Code
                                                                                 24 § 17203.
                                                                                 25         98.     Defendants’ conduct has been intentional and willful and in conscious
                                                                                 26 disregard of Plaintiff’s rights and, therefore, Plaintiff is entitled to exemplary or punitive
                                                                                 27 damages under the common law of the State of California in an amount appropriate to
                                                                                 28 punish Defendants and to make an example of them to the community.

                                                                                                                                  -13-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 15 of 17 Page ID #:15


                                                                                  1                                  REQUEST FOR RELIEF
                                                                                  2         WHEREFORE, Plaintiff requests judgment against Defendants as follows:
                                                                                  3         1.    That the Court enter a judgment against Defendants that Defendants have:
                                                                                  4               a. Infringed the rights of Plaintiff in the IMPERIALS CAR CLUB and
                                                                                  5                   IMPERIALS LOS ANGELES (and design) marks, which have been
                                                                                  6                   federally registered, in violation of 15 U.S.C. § 1114(1);
                                                                                  7               b. Infringed the rights of Plaintiff in the IMPERIALS CAR CLUB Marks in
                                                                                  8                   violation of 15 U.S.C. § 1125(a);
                                                                                  9               c. Engaged in unfair competition and deceptive acts and practices in
                                                                                 10                   violation of California Business and Professions Code §§ 17200, et seq.
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11                   and California common law.
                                                                                 12         2.    That each of the above acts was willful.
                                                                                 13         3.    That the Court issue a preliminary injunction and permanent injunction
TUCKER ELLIS LLP




                                                                                 14 enjoining and restraining Defendants and their agents, servants, employees, successors,
                                                                                 15 and assigns, and all other persons acting in concert with or in conspiracy with or affiliated
                                                                                 16 with Defendants, from:
                                                                                 17               a. Engaging in any infringing activity including advertising, promoting,
                                                                                 18                   marketing, selling, and offering for sale any goods or services in
                                                                                 19                   connection with the IMPERIALS CAR CLUB Marks or any similar
                                                                                 20                   mark;
                                                                                 21               b. Engaging in any unfair competition with Plaintiff; and
                                                                                 22               c. Engaging in any deceptive acts.
                                                                                 23         4.    That Plaintiff be awarded damages for Defendants’ trademark infringement
                                                                                 24 and unfair competition and that these damages be trebled due to Defendants’ willfulness,
                                                                                 25 in accordance with the provisions of 15 U.S.C. § 1117.
                                                                                 26         5.    That Plaintiff be awarded all profits resulting from Defendants’ infringement
                                                                                 27 of Plaintiff’s rights and by means of Defendants’ unfair competition with Plaintiff.
                                                                                 28         6.    That Defendants be ordered to account for and disgorge to Plaintiff all

                                                                                                                                 -14-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 16 of 17 Page ID #:16


                                                                                  1 amounts by which Defendants have been unjustly enriched by reason of the unlawful acts
                                                                                  2 complained of.
                                                                                  3         7.    That Plaintiff be awarded an amount sufficient to reimburse Plaintiff for the
                                                                                  4 costs of corrective advertising.
                                                                                  5         8.    For prejudgment interest on all infringement damages.
                                                                                  6         9.    That the Court award Plaintiff their reasonable attorneys’ fees pursuant to
                                                                                  7 15 U.S.C. § 1117, California law, and any other applicable provision of law.
                                                                                  8         10.   That the Court award Plaintiff their costs of suit incurred herein.
                                                                                  9         11.   For such other or further relief as the Court may deem just and proper.
                                                                                 10
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11 Dated: December 10, 2018                     Tucker Ellis LLP
                                                                                 12
                                                                                 13                                         By: /s/David J. Steele
TUCKER ELLIS LLP




                                                                                                                                 David J. Steele
                                                                                 14                                              Steven E. Lauridsen
                                                                                 15                                              Sandra J. Wunderlich (pro hac vice to be
                                                                                                                                 filed)
                                                                                 16
                                                                                 17                                              Attorneys for Plaintiff,
                                                                                                                                 Imperials Car Club
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28

                                                                                                                                 -15-
                                                                                      Case 2:18-cv-10243-JAK-KS Document 1 Filed 12/10/18 Page 17 of 17 Page ID #:17


                                                                                  1                            DEMAND FOR TRIAL BY JURY
                                                                                  2         Plaintiff Imperials Car Club hereby demands a trial by jury to decide all issues so
                                                                                  3 triable in this case.
                                                                                  4
                                                                                  5 Dated: December 10, 2018                      Tucker Ellis LLP
                                                                                  6
                                                                                                                             By: /s/David J. Steele
                                                                                  7
                                                                                                                                  David J. Steele
                                                                                  8                                               Steven E. Lauridsen
                                                                                                                                  Sandra J. Wunderlich (pro hac vice to be
                                                                                  9
                                                                                                                                  filed)
                                                                                 10
                                                                                                                                  Attorneys for Plaintiff,
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11
                                                                                                                                  Imperials Car Club
                                                                                 12
                                                                                 13
TUCKER ELLIS LLP




                                                                                 14
                                                                                 15
                                                                                 16
                                                                                 17
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28

                                                                                                                                -16-
